72 F.3d 126NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Arlis Zarkiai HICKS-BEY, Plaintiff-Appellant,v.G.L. BASS, Warden, Employee of Greensville CorrectionalCenter;  Sergeant Jones, Employee of GreensvilleCorrectional Center;  Officer Lightborn, Employee ofGreensville Correctional Center;  R. Coleman, Officer,Employee of Greensville Correctional Center;  Officer Belly,Employee of Greensville Correctional Center;  OfficerTillery, Employee of Greensville Correctional Center,Defendants-Appellees.
No. 95-7094.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 16, 1995.Decided Dec. 12, 1995.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Rebecca B. Smith, District Judge.  (CA-95-158-CV-2).
Arlis Zarkiai Hicks-Bey, Appellant Pro Se.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.
PER CURIAM:


1
Appellant appeals the district court's order dismissing his 42 U.S.C. Sec. 1983 (1988) complaint.  The district court assessed a filing fee in accordance with Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the case without prejudice when Appellant failed to comply with the fee order.  Finding no abuse of discretion, we affirm the district court's order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.